              Case 2:19-cv-00600-RSM Document 36 Filed 07/27/21 Page 1 of 2




 1

 2

 3

 4

 5

 6                          UNITED STATES DISTRICT COURT FOR THE
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8

 9   UNITED STATES OF AMERICA, ex rel.                    CASE NO. C19-600-RSM
     AHMED BASHIR,
10                                                        ORDER TO SHOW CAUSE
                                   Plaintiff,
11
                           v.
12
     THE BOEING COMPANY, et al.,
13
                                   Defendants.
14

15
            This matter comes before the Court sua sponte and on the Court’s order dated March 5,
16
     2021 directing Relator Ahmed Bashir to serve a copy of the complaint, the Court’s order, and the
17
     United States’ Notice of Declination on Defendants. Dkt. #25. On April 16, 2021, the Court
18
     granted Mr. Bashir’s counsel’s motion to withdraw and stayed the case for 60 days to allow
19
     Plaintiff time to retain new counsel. Dkt. #28. On July 2, 2021, the Court denied Mr. Bashir’s
20
     motion for extension of time to retain counsel, concluding that “a 90-day stay is not warranted in
21
     light of the substantial length of time this matter has been pending, as well as the fact that Mr.
22

23

     ORDER TO SHOW CAUSE
     PAGE - 1
               Case 2:19-cv-00600-RSM Document 36 Filed 07/27/21 Page 2 of 2




 1   Bashir has been on notice of the United States’ election to decline to intervene since January.” Id.

 2   at 2.

 3           As of the date of this Order, it appears Defendants have not been served as directed by the

 4   Court’s March 5, 2021 order. The Court needs to hear from Mr. Bashir on this issue. In response

 5   to this Order, Plaintiff must write a short and plain statement telling the Court why this matter

 6   should not be dismissed for failure to prosecute. This Response may not exceed two (2) pages.

 7           Accordingly, the Court hereby finds and ORDERS that Plaintiff shall file a Response to

 8   this Order to Show Cause containing the detail above no later than twenty-one (21) days from

 9   the date of this Order. Plaintiff’s failure to file this Response will result in dismissal of this case.

10           The Clerk of the Court is directed to send a copy of this Order to Plaintiff.

11
             DATED this 27th day of July, 2021.
12

13

14

15
                                                     A
                                                     RICARDO S. MARTINEZ
                                                     CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

     ORDER TO SHOW CAUSE
     PAGE - 2
